Citation Nr: 1640726	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-33 242	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $8,429.83, to include the validity of the debt incurred due to duplicated payments under VA compensation and Workers' Compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This appeal initially came before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Houston, Texas and St. Paul, Minnesota.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In a March 19, 2015 decision the Board reviewed the instant issue and waived recovery of the debt due to sole administrative error.  It was not clear, given the evidence before the Board at that time that the entire debt amount had already been recovered without undue hardship to the Veteran.  As such, there was no remaining debt to be waived and the issue was essentially whether there was any legal basis under which the appellant was entitled to the payment of the benefits at issue.  In view of the entry of a decision for which an appealable matter did not exist, that March 2015 decision of the Board is vacated as to the issue decided.

The matter of eligibility to payment of the benefit at issue will be considered in the decision that follows.


FINDINGS OF FACT

1.  An award on October 24, 2006 created debt in the amount of $14,032.20 as VA paid benefits to the Veteran without withholding for benefits paid from Workers' Compensation under the Federal Employee Compensation Act (FECA).   

2.  The original amount of the debt that was administratively created was $14,032.20 and part of the retroactive benefit due in the amount of $5,602.37 was already collected prior to the payment of benefits and the issuing of the debt, leaving an amount still due VA of $8,429.83.  

3.  The Veteran does not dispute the existence of the debt as he and his representative acknowledged at the September 2014 Board hearing that the dual payments under both VA compensation benefits and Workers' Compensation benefits were improper.  

4.  Instead, the Veteran asserted that he is not responsible for the error as he informed VA of his application for Workers' Compensation benefits and he was unaware of any restrictions on receiving dual benefits at the time.  

5.  There is no legal basis for payment of the duel compensation to the Veteran and the entire amount has been recovered, prior to the matter coming before the Board, and without demonstrated hardship to the Veteran.


CONCLUSIONS OF LAW

The debt in the amount of $8,429.83 has been collected and there is no legal benefit that can be paid the the appellant.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for waiver of debt owed to the VA are governed by the provisions of
Chapter 53 of Title 38 of the United States Code. This statute contains its own
specific notice provisions. Review of the record shows that the Veteran received
notice of his debt in December 2008 and April 2009 which conforms to the requirements of 38 U.S.C.A. § 5302 and its implementing regulations. See also Reyes v. Nicholson, 21 Vet. App. 370 (2007). (the notice provisions of 38.U.S.C.A. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

In this case, the Veteran was not entitled to $14,032.20 as it was a duplicate payment under VA compensation and Workers' Compensation benefits.  The entire debt has been repaid; therefore, to reimburse him money he acknowledges that he was not entitled to, would unjustly enrich the Veteran.  There is no legal basis for repayment of the money, regardless of whether the initial payment was in error or not.

Thus, there is no basis for granting the appeal as the money has been recovered, and there is no legal basis for payment.

ORDER

The appeal is denied.

	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


